Nebraska Court of Appeals Memorandum Opinions
           NOT Selected for Posting to Court Website

              (released the week prior to June 25, 2019)


The following memorandum opinions were filed by the Nebraska Court of
Appeals and can be viewed using SSCALES:



A-18-355            Hartley v. Hartley
A-18-558            State v. Dughman
A-18-592            State v. Cardona
A-18-839            In re Interest of Lilyanna N.
A-18-965            State v. Mack
A-18-1041           State v. Shea
A-18-1074           State v. Faust


The above-listed memorandum opinions can be viewed online through the
appellate court case search available by subscription through Nebraska.gov:
http://www.nebraska.gov/subscriber/.

Current subscribers to Nebraska.gov can search appellate court cases here:
https://www.nebraska.gov/courts/sccales/.